DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of March 3, 2021 which amended claims 17-26 and 28-37, canceled claim 27, and added new claim 38.
	With regards to claim 19 the examiner notes that the Applicant included a status header of “Currently Amended” but did not note that the claim was withdrawn as part of its stats. The examiner notes that due to the election of Species 1 from Species Set 1 in the election of October 15, 2020 directed to the position measuring system being integrated in the motor claim 19, as amended, would still be considered non-elected (it is noted that if, as claimed, the measuring system is attached to the motor then it is a separate element from the motor).
	
Drawings
With regards to the drawing objections for not showing various elements and their relationship to the shaft or pump, a decision on withdrawing these drawing objections will be held in abeyance until allowable subject matter is determined.

	In view of the Applicant’s arguments on page 9 lines 11-13 that the planetary gear is shown at 15 the previous objection to the drawing is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “position measuring system that measures the pump position” in claim 17; the “control unit” of claims 26 and 38; the “control unit” of claim 31; the “monitoring system” of claim 34 and the “pressure limiter… for limiting the pressure at the exit” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 29 is objected to because of the following informalities:  in line 3 “the piston pump” should be “the coating pump”.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  in line 3 “5%o” should be “5%”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  in line 2 “the input” should be “an input”, and “in line 3 “the output” should be “an output.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 recites the limitation "the…electronic components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 is vague and indefinite because a position measuring system including a transducer is set forth in paragraph b) while in paragraph c) a control unit that derives the position from the loading is set forth. It is unclear if there are two position mechanisms for measuring position, i.e. the position measuring system and the control unit, or if the control unit (of c)) is actually part of the positioning measuring system (of b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 17, 18, 22, 24, 29-32, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al (WO 2013/0306937, hereafter Roman) in view of Freundenberger et al (USPAP 2013/0101439).
Roman discloses a coating agent (see page 2 lines 26 and 27) pump 12, driven by a brushless dc electric motor 14 (col. 3 lies 3-7, among other types of motors). There is also a position measuring system for measuring the pump position, i.e. a position sensor 35, 34. The position sensor is attached to the motor drive shaft 24 so it is broadly considered to be part of the drive motor (cl. 18) or integrated as part of the position measuring system (cl. 24). The motor forms a servomotor (cl. 24) since it is controlled in response to a position of the pump (at 35, the rotary shaft position being directly related to pump position). There is a control unit 34 and the position measuring system, i.e. the sensor 35, is connected to the input side thereof thus also teaching the material of claim 31.
Roman also illustrates the pump being driven by a converter 16 in the form of a rack and pinon 58B, 70 to perform a reciprocating motion. The rack and pinion system being connected to the motor through a speed reduction gear 38. Roman also notes at page 3 lines 15 and 16 that in place of the rack and pinion arrangement a cam system may be substituted. While suggesting a cam system Roman does not specifically disclose 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the cam disk arrangement taught by Freudenbereger et al for the cam system and/or the rack and pinion of Roman since a cam disk, a cam system and rack and pinion systems are recognized as equivalence for their use in the  pump drive art and selection of any of these known equivalents to convert a rotary drive input into a reciprocating pump motion would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	 
With regards to claim 22 Roman notes at page 4 lines 5 and 6 that a brushless dc motor has a direct relationship between applied current and shaft torque. Thus it is clear in view of the common understanding and broadest reasonable definition of synchronous motor, see below, that the motor of Roman is a synchronous motor.

    PNG
    media_image1.png
    183
    800
    media_image1.png
    Greyscale


With regards to claims 29 and 30, as set forth above, Roman discloses the invention substantially as claimed but does not disclose the precise accuracy or inaccuracy relative to a displaced volume of the pump. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation. It is noted that Roman is already concerned with precise control and utilizes feedback control to accurately drive the pump motor. Determining the degree of accuracy required would have been obvious based on the types of color mixing required when mixing different colors together in a paint system.
	
With regards to claim 32 Roman does not specifically state that the pump is sped up during the reversal portions of the piston travel.  It is noted that in Roman the control varies the speed of the motor to maintain constant pressure output from the pump (pg. 4 line 8), which is the equivalent to reducing pulsations. Because the Roman pump is the same type of pump, i.e. a reciprocating piston pump, and because positive displacement pumps all have a similar performance profile with rising load torque at the end of the dispensing or pressure stroke, the Roman controller either does or it would have been obvious to increase the speed of the pump in the area of the top dead center which is the area of the reversal of the piston travel. This would be done in order to maintain the discharge pressure constant.

With regards to claims 34 and 35, Roman in view of Freudenberger et al disclose the invention substantially as claimed. Additionally it is noted that Roman does not disclose the monitoring system which compares relationships of the variables and 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to provide wear detection and pressure limiting functions, as taught by Freindenberger to the controller/position monitoring system of Roman in order to provide the additional benefit of allowing the system to avoid damage from wear or over pressure to the system and to give a warning of such condition. 

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman in view of Freudenberger et al as applied to claim 17 above and further in view of Smith (USPN 7,938,632).
As set forth above Roman in view of Freudenberger et al discloses the invention substantially as claimed but does not disclose the particular construction of the pump including two pistons arranged opposite to one another in cylinders, being horizontally displaceable by a vertical drive shaft, and the planetary gear, or the housing being an 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute a two piston pump as taught by Smith for the single piston pump of Roman since single piston pumps and two/double piston pumps are recognized as equivalence for their use in the pumping and dispensing art and selection of any of these known equivalents to accurately dispense coating agent would be within the level of ordinary skill in the art (Note MPEP 2144.06). 
The examiner previously gave official notice that planetary gear mechanisms are well known gear arrangements and explosion proof housings are also commonly known, which was not challenged. This is taken as an admission that this material is prior art. At the time of the invention it would have been obvious to provide each as a substitute for the generically disclosed gearbox and housing (note in paragraph [0041] where the applicant incorporates Smith’s disclosure the applicant seems to say that Smith discloses these elements) as a well-known gearing arrangement capable of reducing drive shaft speed and providing protection to operators of the pump.

Claims 26, 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman in view of Freudenberger et al as applied to claim 17 above and further in view of Giewont et al (USPN 8,734,120) and Cook et al (USPAP 2009/0320614).

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the position measuring system of Giewont et al for the position measuring system of Roman since measuring the position of a shaft by a position sensor such as Roman or by the calculated torque such as taught by Giewont et al are recognized as equivalence for their use in the shaft rotational angle measurement art and selection of any of these known equivalents to determine shaft/pump position would be within the level of ordinary skill in the art (Note MPEP 2144.06). Similarly, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the torque/load determining system of Cook et al for the torque/load measuring system of Giewont et al since strain gauges and torque determination based upon current and voltage are recognized as equivalence for their use in the load/torque determination art and selection of any of these .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 18, 22, 24, 26, 28-32 and 34-38 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yotam et al, Li and Foerch disclose motor driven pumps having position measuring systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             





CGF
March 23, 2021